PER CURIAM.
The members of the Court being equally divided on whether the instruction on voluntary intoxication required a new trial (three members finding the error harmful, one finding it harmless, and two finding no error), the judgment of the Appellate Division is affirmed.
For affirmance—Justices LONG, LaVECCHIA, and ALBIN— 3.
For concurrence in part/dissent in part—Chief Justice RABNER—1.
For• dissent—Justices RIVERA-SOTO and HOENS—2.
Not participating—Judge STERN (temporarily assigned)—1.